Fourth Court of Appeals
                               San Antonio, Texas
                                     March 20, 2014

                                  No. 04-13-00686-CV

                             IN THE MATTER OF C.A.G.,

                    From the 436th District Court, Bexar County, Texas
                            Trial Court No. 2013-JUV-00059
                       The Honorable Lisa Jarrett, Judge Presiding


                                     ORDER
       The appellee's first motion for extension of time to file brief is hereby GRANTED.
Appellee's brief is due on or before April 14, 2014.




                                                _________________________________
                                                Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of March, 2014.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court